Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule A, attached to and made part of the decision herein, present the question of the proper dutiable value of certain calculating machines exported from Italy.
By stipulation of the parties hereto, it has been agreed that at the time of exportation thereof, such or similar calculating machines were not freely offered for sale for home consumption in Italy, or for export to the United States, or for sale in the principal markets of the United States, and that the cost of production of said merchandise, as defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. § 1402 (f)), is as follows:
*517Italian lira
Materials and fabrication_ 66, 871. 30
General expenses_ 42, 033.17
Cost of containers (packing), etc_ 1,980.00
Profit_ 21, 024. 03
Italian lira_ 131, 908. 50
Upon the agreed facts, I find and hold that cost of production, as that value is defined in section 402(f), supra, is the proper basis of value for the calculating machines in issue and that said value is as set forth in the last preceding paragraph of this decision.
As to any other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.